Citation Nr: 0700925	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-16 373	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to December 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).

Procedural history

The veteran filed his original claim for entitlement to 
service connection for bilateral hearing loss and tinnitus in 
June 1991.  In July 1991, the RO denied the claim because the 
medical evidence then of record indicated that the severity 
of the veteran's  bilateral hearing loss did not meet the 
criteria for disability set forth in 
38 C.F.R. § 3.385.  The RO's decision was affirmed in an 
August 1993 BVA decision.

In April 2002, the veteran sought to reopen his original 
claim.  In the January 2003 rating decision which forms the 
basis for this appeal, the RO denied service connection for 
bilateral hearing loss because the evidence of record showed 
that his hearing was normal for VA purposes.  The veteran 
disagreed and timely appealed the issue of service connection 
for bilateral hearing loss.  In October 2005, the veteran and 
his representative presented evidence before a Veterans Law 
Judge (VLJ) at a hearing at the RO.  A transcript of that 
hearing has been associated with the veteran's claims folder.  

The Board issued a decision in February 2006 which granted 
the claim for bilateral hearing loss.  In August 2006, a 
Deputy Vice Chairman of the Board ordered reconsideration of 
the Board's February 2006 decision.  See 38 U.S.C.A. 
§ 7103(b) (West 2002).  The veteran's accredited 
representative provided written argument on behalf of the 
veteran in November 2006.  The veteran has not requested a 
hearing.

The Board's February 2006 decision has been vacated.  This 
reconsideration panel will accordingly readjudicate the 
veteran's claim on a de novo basis.

FINDINGS OF FACT

1.  The Board's decision of August 1993, which determined 
that the veteran failed to submit evidence of  bilateral 
hearing loss for purposes of 38 C.F.R. § 3.385, was not 
appealed.

2.  Evidence submitted since the August 1993 Board decision 
is cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1993 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).
  
2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim for 
service connection for a bilateral hearing loss.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.  

In the February 2005 VCAA letter, the veteran was informed 
that to establish entitlement to service connection, the 
evidence must show: 

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See the February 2005 VCAA letter, page 5.

The veteran was further informed in the February 2005 VCAA 
letter that his previous claim for service connection for a 
hearing loss was denied and that the decision was final.  He 
was informed that in order for VA to reconsider the issue, he 
must submit "new and material evidence."  Specifically, he 
was informed:

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.

In order to be considered material, the additional 
existing evidence must pertain to the reason your 
claim was previously denied.

Your claim for bilateral hearing loss was 
previously denied because there was no evidence 
that this condition either occurred in or was 
caused by service.  Therefore, the evidence you 
submit must relate to this fact.

New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative 
of the evidence we had when we previously decided 
your claim.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Pertinent law and regulations section 
below.  Therefore, the Board finds that the notice provided 
the veteran complies with the requirements of Kent.

The February 2005 VCAA letter informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, such as medical records, a statement from his doctor, 
his statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The February 2005 letter told the veteran that if he had 
any additional information or evidence to send it to VA 
or tell them about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The veteran's testimony at the October 2005 hearing makes it 
clear that he is aware of his obligations to support his 
claim with evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (3), (4) and (5), a connection between the 
veteran's service and the claimed disabilities, degree of 
disability and effective date, were rendered moot via the 
RO's denial of service connection for lack of a current 
disability.  In other words, any deficiency of advisement as 
to elements (4) and (5) was meaningless, because a disability 
rating and effective date were not assigned in the absence of 
service connection.  

The veteran's claim of entitlement to service connection was 
denied based on element (2), a current disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that critical 
element.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5103A (West 2002).  In this case, it appears that the RO, 
although not specifically reopening the claim, in fact 
handled it on a de novo basis, to include full development of 
the evidentiary record.  Specifically, the RO has obtained 
the veteran's service medical records and post-service 
medical examination and treatment records.  The veteran has 
been accorded several VA medical examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As noted above, the veteran appeared before a VLJ 
and presented evidence and argument in support of his claim.  
Moreover, the veteran has been provided with notice of his 
right to another hearing; he has elected not to seek a 
hearing.  The Board notes that the veteran's representative 
has provided further argument in support of the claim and in 
opposition to reconsideration of the Board's prior decision.

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

The veteran essentially contends that he was exposed to 
excessive noise during service and that it resulted in 
bilateral hearing loss.

Initial matter

As indicated in the Introduction, the Board denied the 
veteran's 1991 claim for service connection for bilateral 
hearing loss in an August 1993 decision.  The Board's 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100 (2006).  The veteran now seeks to reopen 
his claim.  

As was alluded to above, it appears that the RO initially 
treated this matter without regard to the previous Board 
denial, although the April 2004 Statement of the Case denied 
the claim based on the lack of new and material evidence.  In 
any event, the Board must determine whether new and material 
evidence has been received which is sufficient to reopen the 
previously-denied claim.  The United States Court of Appeals 
for the Federal Circuit has held that if service connection 
for a claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). 

The "old" evidence

Service medical records indicate that the veteran had normal 
hearing at induction and discharge.  There is no indication 
that the veteran complained of or was treated for any hearing 
problem during military service.

An April 1991 VA audiological examination report includes the 
following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
10
15
LEFT
0
5
0
0
15

April 1991 Maryland CNC test results were 100% right ear, 96% 
left ear.

As was noted in the Introduction, the RO denied the veteran's 
claim in July 1991 because the medical records did not 
indicate that the veteran had a disability for VA purposes.  
The veteran appealed that decision to the Board.

The August 1993 Board decision

The Board noted at page 4 of its August 1993 decision that in 
order to establish a current disability pursuant to the 
criteria of 38 C.F.R. § 3.385 (1992), at least one of the 
threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 
Hertz must measure more than 40 decibels, or at least three 
of the five threshold levels must measure more than 25 
decibels, or speech recognition must be lower than 94 
percent.  The Board then noted the results of the April 1991 
audiological examination and concluded that "inasmuch as 
none of these pure tone levels is higher than 25, nor is his 
speech recognition less than 94 percent in either ear, the 
veteran does not currently suffer a hearing impairment, as 
defined by the applicable regulation."

Newly submitted evidence

A March 2002 VA audiological examination report includes the 
following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
5
5
10
15


March 2002 Maryland CNC test results were 94% right ear, 96% 
left ear.  The VA examiner also noted:

bilateral high frequency SNHL [sensorineural 
hearing loss], 
L - mild, 6 khz; R mildly moderate, 6 khz.  Today's 
hearing loss and bilateral tinnitus are more likely 
than not due to noise while in the military.

A November 2003 VA audiological examination report includes 
the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
20
LEFT
5
5
5
10
15

November 2003 Maryland CNC test results were 94% right ear, 
96% left ear.  The examiner noted that "hearing primarily 
WNL [within normal limits], right - moderately-severe loss 6K 
Hz and up."

The veteran also submitted September 2004 hearing test 
results from a private audiologist containing an un-
interpreted pure tone audiometry graph.  Maryland CNC test 
results were 100% right ear, 96% left ear.  The examiner 
noted:

L mild high frequency SNHL; R mild to severe SNHL, 
mild at 250, 500, 2000 and 4,000 Hz, severe at 
6,000 and 8,000 Hz - normal at 1 and 2,000 Hz - 
decreased hearing at all frequencies except 2,000 
Hz.

The veteran also submitted two articles from the American 
Legion Magazine by Dr. R.W. regarding hearing loss generally.

[The Board notes that the criteria stated in 38 C.F.R. 
§ 3.385 (1992) and 38 C.F.R. § 3.385 (2006) are essentially 
identical; the one exception is that the 2006 criteria 
requires that at least three of the five threshold levels 
must measure 26 or greater instead of 25 decibels.]

Discussion

Under 38 C.F.R. § 3.385 (2006), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, 
in ISO units, is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

The veteran's 1991 claim was denied because the medical 
evidence established that he did not have a hearing loss for 
purposes of 38 C.F.R. § 3.385 (1992).  The question before 
this panel is whether the evidence added to the record since 
shows bilateral hearing loss for purposes of section 3.385, a 
critical element which was missing at the time of the Board's 
1993 decision.  A review of the additionally received 
evidence establishes that it does not.

None of the pure tone levels in either the March 2002 or 
November 2003 VA audiometric examinations is 26 or greater; 
neither are the veteran's speech recognition scores from 
either test less than 94 percent in either ear.  This 
evidence does not suggest that the veteran has a hearing 
impairment as such is defined by the applicable regulation.  
The newly added evidence thus is merely cumulative of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim as is required by 38 C.F.R. 
§ 3.156(a) (2006).  Accordingly, for purposes of hearing loss 
as it is defined by 
§ 3.385, the veteran has failed to submit material evidence 
because, as before, there is no evidence of a compensable 
hearing loss.  

The September 2004 report from a private audiologist contains 
an uninterpreted pure tone audiometry graph which is not in a 
format that is compatible with VA guidelines and therefore 
cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  The September 2004 report does, however, state 
Maryland CNC results, 100% right ear and 96% left ear.  This 
evidence merely substantiates the fact that the veteran does 
not have a hearing loss for purposes of 38 C.F.R. § 3.385 
(2006) and thus cannot be considered to be new and material.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to a claimant is not new and material].  

In sum, the newly submitted evidence is not material and thus 
the claim cannot be reopened.  The benefit sought on appeal 
remains denied.

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence documenting hearing loss of 
sufficient severity to meet the requirements of 38 C.F.R. 
§ 3.385, as well as competent medical evidence which 
indicates that such hearing loss is related to his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), 
[a veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened.  
The benefit sought on appeal remains denied.



			
	MARK F. HALSEY	JOY A. MCDONALD
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
BARRY F. BOHAN
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


